Citation Nr: 0102429	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to separate disability ratings for post-traumatic 
stress disorder (PTSD) and organic brain syndrome (OBS).


REPRESENTATION

Appellant represented by:	James W. Stanley Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and VA counselor


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had two periods of service from August 1969 to 
February 1972, and September 1977 to November 1979. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD and combined it with the veteran's OBS (previously rated 
at 50 percent).  The new combined rating was increased at 
that time from 50 to 70 percent.  In addition, in that 
rating, a total rating based on individual unemployability 
was granted.  The appellant has indicated satisfaction with 
that rating and further appeal of that issue is deemed to be 
withdrawn.

The appellant, his spouse, and a VA counselor appeared at a 
Videoconferencing hearing before the undersigned in July 
2000.  That hearing was conducted under authority of the 
Chairman of the Board.  Transcripts of that hearing and the 
personal hearing at the RO in October 1998, are of record. 

This appeal stems from the contention that the OBS and PTSD 
should be assigned separate ratings.  This was considered by 
the RO in the statement of the case and is now before the 
Board for consideration.


FINDINGS OF FACT

1.  The veteran has been granted service connection for PTSD 
with organic brain syndrome rated under the combined 
diagnostic code for dementia with head trauma/PTSD, with OBS 
as the predominant disabling factor in this disability.

2. Various VA examinations and rating actions establish that 
the veteran is being rated on the basis of the same 
complaints, symptoms, and manifestations for both his PTSD 
and OBS.

3. The rating of the same manifestations and same disability 
under different psychiatric diagnostic codes represents 
pyramiding of the veteran's basic underlying psychiatric 
disability.  There is no separate neurological or systemic 
disorder affecting or causing a separate anatomical 
functional impairment.


CONCLUSION OF LAW

The criteria for a grant of separate disability ratings for 
the service-connected psychiatric manifestations of PTSD and 
organic brain syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.14, 4.126, 4.130 
Diagnostic Codes 9304, 9411, 9440 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  Delirium, 
dementia, and amnestic and other cognitive disorders shall be 
evaluated under the general rating formula for mental 
disorders; neurologic deficits or other impairments stemming 
from the same etiology (e.g., a head injury) shall be 
evaluated separately and combined with the evaluation for 
delirium, dementia, or amnestic or other cognitive disorder.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2000). The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.

Both organic brain syndrome, and PTSD are rated under 
38 C.F.R. § 4.130.  
Organic brain syndrome under diagnostic code (DC) 9304, 
Dementia due to head trauma, and PTSD under DC 9411, Post-
traumatic stress disorder. In turn these are both rated under 
the same criteria of DC 9440, Chronic adjustment disorder, as 
follows;

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9304, 9411, 
9440.

By rating action of June 1999, service connection for PTSD 
was granted, and combined with his organic brain syndrome.  
The rating was increased from 50 to 70 percent.  In addition 
entitlement to a total rating for individual unemployability 
was granted.

The veteran agreed with this rating in June 1999.  
Subsequently, it was requested that separate ratings for both 
PTSD and OBS.  

The veteran underwent a comprehensive psychological 
evaluation at the Southwestern Clinic in November 1992.  He 
reported that after returning from Vietnam, another soldier 
hit him in the head with what he thought was a telephone.  
After a brief loss of consciousness, he began to exhibit 
organic personality symptoms; irritability; explosiveness; 
lability; suspiciousness; and impulsiveness.  He reenlisted 
in 1977 but was discharged because he could not adjust to 
military service.  He has been treated with Haldol and 
Carbamazepine.  

The examiner noted he was very hyperactive; distractible; 
impulsive, with a short attention span; very concrete, but 
immature; easily distracted, and walked off in the middle of 
sentences.  All of his symptoms described a basic organic 
mental impairment.  Neuropsychological testing revealed 
results in the critical range for brain dysfunction, 
reflecting global cortical dysfunction impacting on both 
hemispheres.  

The Minnesota multiphasic personality inventory (MMPI) 
revealed marked elevations of depression, schizophrenia, and 
anxiety.  Individuals with this profile show withdrawal; 
depression; anxiety; alienation; and, agitation.  They are 
tense; jumpy; and often complain of fatigue; weakness; 
confusion; and concentration difficulty.  His profile 
suggested dysthymia with some breakdown of emotional control.  
He was hit in the head in 1971, and reported personality 
changes.  Subsequently he has reported symptoms consistent 
with organic personality disorder.  His current evaluation 
reveals a primary organic mental impairment of a global 
nature.    

In a VA neuropsychiatric examination in June 1997, he was 
affable, and easily conversed; speech was loud but within 
normal limits; mood was euthymic; affect was appropriate; 
and, thought process was logical and tight with no loosening 
of association, or confusion.  No gross impairment of memory 
was noted, and he was oriented x 3.  Hallucinations were not 
complained of, and no delusional material was noted.  His 
insight and judgment were generally adequate.  He was 
considered competent.  The diagnoses were cognitive disorder, 
nos.; personality change due to general medical condition.  A 
GAF of 45 was assigned.  

The neurologist noted that in 1992, a CT brain scan was 
within normal limits.  Neuropsychological testing was 
compatible with chronic organic brain damage syndrome 
complicated by emotional factors.  His full scale IQ was 
tested at 87.  His personality test was abnormal revealing 
primarily depressive symptomatology.  The examiner noted that 
he had organic brain syndrome which appeared static.  With 
the exception of his mental status testing, his neurological 
examination was normal.  The examiner opined that his 
abnormalities on the mental status testing could not be 
attributed with any degree of certainty to an in service head 
injury, since he reportedly suffered a head injury prior to 
service in a motor vehicle accident.  

Subsequently in an addendum to the June examination dated 
October 1997, the examiners reviewed the veteran's claims 
file.  The neurologist noted that the veteran also was 
examined by Dr. Stephens (Southwestern Clinic), in January 
1993, and found to have evidence consistent with organic 
brain syndrome.  A full-scale intelligence quotient of 78, 
and difficulty with concentration and attention was 
specifically noted.  Further testing in March 1993 was 
consistent with organic personality disorder.  

The VA neurologist's overall impression was that the veteran 
had evidence of organic brain syndrome, and the 1972 service 
head injury could have contributed to the disorder.  While he 
had a prior head injury in 1968, the degree to which the two 
separate head injuries contributed to his symptomatology 
could not be determined.

The psychiatrist noted that he could not find sufficient 
evidence to allow an inference that any one particular event 
caused to veteran's cognitive disorders and personality 
changes.

A hearing was held at the RO in September 1998.  The veteran 
in essence testified about his various difficulties with 
employment and personal relationships.  He had not been 
employed since 1991.  For the last 6 or seven years he had 
been serving "the Lord."  He found religion helped him out 
in times of trouble.  He has been seen at the VA by a 
psychiatrist, as well as several psychologists and counselors 
over the years.   He sometimes had flashbacks to Vietnam, and 
nightmares.  He testified to seeing a man crucified in 
Vietnam.  He also recalled being attacked while in a convoy.  
Another man who was manning a machine gun with him was lying 
at the foot of the truck.  A lieutenant pulled out a pistol 
and pointed it at the man's head and pulled the trigger.  He 
could not recall anything after that.  

His wife offered testimony as to his depression and outbursts 
of anger. He screamed and hit her on occasion.  He 
occasionally would be talking and completely forget what he 
said.  

A VA Vet Center counselor testified that he had seen the 
veteran since May.  He noted that the veteran was diagnosed 
with organic brain problems, but felt that it did not exclude 
a diagnosis of PTSD.  He noted the veteran was unpredictable 
about what's coming out of his mouth next. "Sometimes it's 
anger, sometimes it's, it's Jesus Christ,..." 

The hearing officer asked the counselor, "Sir, you referred 
to symptoms that may relate to PTSD, but you don't ultimately 
diagnose PTSD."  He responded that he was audited by the Vet 
Center where he was employed.  They asked him not to make a 
diagnosis of PTSD where a more qualified person with higher 
credentials had made a different diagnosis. While he believed 
the veteran had PTSD, he did not disagree with the veteran's 
diagnosis of organic brain disorder.  He also concurred that 
the veteran's GAF, "would cover either or both conditions."

In a VA psychiatric examination in January 1999, the examiner 
noted that the veteran reported that the last two weeks were 
quite rough for him.  He had several temper outbursts; 
nightmares of his daughter in a coffin; a friend at church 
plotting to kill him; and a cobra on his chest in Vietnam.  
He also had nightmares of things that had occurred in Vietnam 
such as seeing a villager run over by a drunken driver.  He 
had intrusive thoughts about being in a guntruck when they 
were attacked.  He started shooting back.  His friend was on 
the floor when a lieutenant told him to get up or get shot.  
He does not know what happened to his friend, and this was 
the most traumatic thing that happened to him.  

He was married 4 times, and reportedly had not worked in 5 or 
6 years.  He now spent his time studying the bible.  The 
examiner noted he was affable, and easily conversed; speech 
was within normal limits; and, mood was somber when 
discussing his military experience.  The predominant mood was 
of mild depression.  His thought process was logical and 
tight with no loosening of association, or confusion.  No 
gross impairment of memory was noted.  Hallucinations were 
not complained of and no delusional material was noted.  His 
insight and judgement were generally adequate, and he was 
considered competent.  The diagnoses were PTSD, chronic; and 
mood disorder secondary to closed head injury.  A GAF of 45 
was assigned.  The examiner opined that the veteran suffered 
a profound impairment of social and vocational adaptability 
as a direct result of both of the diagnosed psychiatric 
disorders.

A Video Board hearing was held in July 2000.  The issue was 
specifically entitlement to separate ratings for PTSD and 
organic brain syndrome.  The veteran's representative asked 
him about how, "Vietnam continues to plague you from your 
experiences and your memories over there as a combat 
infantryman."  He offered testimony which was in essence 
similar to his previous testimony.  He testified that he was 
first diagnosed with some kind of organic brain damage due to 
trauma in 1993 at the VA.  He noted that he had been treated 
in the past with Haldol, Tegretol, Trazodone, and Depakote.  

Testimony was offered by the VA counselor who previously 
testified at the RO hearing in October 1998.  When asked by 
the Veteran's Law Judge if he could differentiate which were 
the most predominant symptoms at a given time between PTSD 
and organic brain, he admitted that he did not think he could 
do that himself.  He worked almost exclusively with patients 
that had PTSD, and believed that he had, "become somewhat 
expert in that so that everybody's gonna see disorders in 
what they feel most comfortable with..."  

The file contains an extensive medical history for treatment 
of the veteran's mental disorders including; 

A letter from the Satilla Area Community Mental Health-Mental 
Retardation Program dated in November 1986, and offering a 
diagnosis of PTSD with explosive behavior, related to his 
Vietnam experience.

A psycho-social assessment dated in January 1990 from Terry 
D. Cambell, M.S., noting the veteran's problems with 
authority, and bad relationships, appeared to stem largely 
from low self esteem.  He had nightmares and flashbacks 
directly related to events in Vietnam.

An evaluation dated in June 1998 from the veteran's Vet 
Center counselor, who diagnosed organic brain syndrome, with 
a GAF of 60.

A March 1994 Social Security Administration Determination 
awarding SSI benefits from March 1991.  The primary diagnosis 
was organic personality disorder with a secondary diagnosis 
of passive-aggressive personality disorder.

As previously noted, the veteran is already service-connected 
for PTSD and OBS.  Although diagnosed as separate disorders, 
they are rated under the same criteria, DC 9440, Chronic 
Adjustment Disorder.  Initially, PTSD had been ruled out by 
several examiners as simply not supported by the evidence.  
Instead clear evidence of OBS was shown again and again.  
While some mental health counselors diagnosed PTSD in the 
past, it was only recently that a VA medical examiner 
diagnosed PTSD along with the OBS.  

The Board further references the testimony offered by the 
veteran's Vet Center counselor at the September 1998 RO 
hearing, and the July 2000 Video Board hearing. He felt that 
the veteran's diagnosis of organic brain problems, did not 
exclude a diagnosis of PTSD.  However, he added that he was 
asked by the Vet Center, not to make a diagnosis of PTSD 
where a different diagnosis was made by a more qualified 
person.  When asked if he could differentiate which were the 
most predominant symptoms at a given time between PTSD and 
organic brain syndrome, he admitted that he did not think he 
could do that himself.  

The Board notes that the primary symptoms of the veteran's 
PTSD, and OBS to a great extent include the same 
symptomatology and are rated with the identical rating 
criteria. The Board emphasizes that the current 70 percent 
evaluation for PTSD with OBS, takes these symptoms into 
consideration, and to provide additional compensation for the 
symptoms as separate disorders would amount to pyramiding, 
which is prohibited. 38 C.F.R. § 4.14. 

It is also noted that there is no separate neurological or 
other systemic impairment related to these disorders that 
affects separate anatomical functioning, nor has such been 
contended.  Thus, under the above cited provisions, and 
38 C.F.R. § 4.126, there is no legal basis for assigning a 
separate rating.  

Therefore, as rating the veteran separately for PTSD and for 
OBS for the same and overlapping symptoms and manifestations 
is not permitted by regulation, the benefits sought on appeal 
are denied.


ORDER

Entitlement to separate disability ratings for PTSD and OBS 
are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

